Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20-22, 24-32, 40, 41, 44-52, and 60-63 are pending and rejected. Claims 1-19, 33-39, 42, and 53-59 are withdrawn as being drawn to non-elected inventions and species. Claims 23 and 43 are cancelled. Claims 20, 29, and 40 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019) in view of Celinska, US 2010/0090172 A1 (provided on the IDS of 6/8/2018), Goldfarb, US 2011/0291284 A1, and Conley, US 2004/0203254 A1.	 
Regarding claims 20-22 and 27, Wang teaches a method, comprising: 
exposing a substrate, in a chamber, to one or more precursors in a gaseous state, at least a first precursor comprising a metal oxide, a metal or a metal compound, or any combination thereof, to form at least a first layer of a film during a first deposition period, and further exposing the substrate to a dopant during the first deposition period (flowing a metalorganic precursor into the processing chamber, such that a portion of 
Wang further teaches that the process of introducing one or more metalorganic precursors in the process chamber, adsorbing the precursor, and reacting the precursor with one or more oxidizing agents is repeated to form a carbon doped metal film having the desired thickness (0051), indicating that at least a second deposition period will be provided when the process is repeated.
Wang teaches that the carbon doped metal oxide includes one or more of aluminum oxide and nickel oxide (0010). As indicated by the instant specification at paragraph 0032, a CEM may be formed from nickel oxide and paragraph 0030 of the instant specification indicates that the transition metal includes aluminum and nickel. Additionally, Wang indicates that carbon doping of the film creates defects that allow forming and breaking conductive paths as evidenced by resistive switching, where ReRAM cells using these layers switch from a high resistive state to a low resistive state (0005 and 0033), such that the films change impedance when switching between resistance states. As indicated by paragraph 0025 of the instant specification, CEM switches or devices have transitions between relatively conductive and relatively 
	Wang teaches that carbon can be incorporated into resistive switching layers by controlling process conditions and selecting metalorganic precursors (0025). They further teach that the carbon content of the resistive switching layer may be up to 30 atomic percent (0056), such that the dopant comprises carbon and is present in the film in a range overlapping the range of instant claim 21. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range taught by Wang renders the range of instant claim 21 obvious, where since the dopant is carbon, as required for instant claim 22, the dopant is considered to comprise an electron back-donating material.  
They teach that forming carbon doped layers may be performed at temperatures below saturation ranges of ALD which causes a portion of the metalorganic precursor to decompose and the remaining portion of the adsorbed precursor is reacted with an oxidizing agent to form a base metal containing material, which traps some carbon from the decomposition products (0025). Therefore, they teach that the dopant is included in the film from a portion of the metalorganic precursor. Wang teaches that the nickel containing precursor includes bis(cyclopentadienyl) nickel (synonymous with nickel dicyclopentaidenyl), bis(ethylcyclopentadienyl) nickel (synonymous with nickel claim 27. Therefore, Wang teaches flowing a combination of the first precursor and the dopant, where the dopant is provided from the deposition of the metalorganic precursor, such that the substrate is considered to be exposed to the dopant comprising an electron back-donating material and the first precursor since the dopant is included in the first precursor. 
Wang does not teach exposing the substrate to a substitutional ligand to reduce a concentration of defects in the at least the first layer of the film of correlated electron material to inhibit conductive filament formation in that at least the first layer of the film of correlated electron material. 
Celinska teaches forming a resistive switching memory that includes a material which changes between the insulative and conductive states where the material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand (abstract). They teach that the material comprises a transition metal compound, and preferably is a transition metal oxide that includes oxygen as an intrinsic ligand, where an extrinsic ligand is an element or compound other than oxygen that participates in the coordination sphere of the transition metal ion (0010 and 0013). They teach that the resistive switching material comprises a material selected from the group including nickel (0013). They teach that the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, among other materials (0013). They teach that extrinsic ligand-forming dopants are added to transition metal compounds to stabilize the metals (0039). They teach that carbon is the preferred extrinsic ligand where it can take different forms such as carbonyls (0010) and they indicate that CO, i.e. carbonyl, is a useful dopant ligand x) is CEM or correlated electron material (0051 and 0055). They teach that in NiO, oxygen is the intrinsic ligand and in Ni(CO)4 and Ni5(CO)12 CO is the extrinsic ligand (0043). They teach that the resistive switching material is formed on a platinum electrode by various methods including ALD (0053), such that the material is formed as a film. They teach that the metal-ligand-anion bond may be formed in an anneal process such as annealing in a gas that contains the ligand chemical element (0047). They teach that any gas incorporating any of the ligands above may be used such as CO or CO2 (0047). Therefore, Celinska teaches forming a resistive switching material film or CEM film formed of a transition metal oxide such as NiO that is stabilized by ligands including CO, where the film is formed by methods such as atomic layer deposition and the ligand can be incorporated by annealing in an environment containing the ligand. They teach that the resistive switching memory material changes between the insulative and conductive states (abstract and 0012), such that the resulting film will be capable of transitioning between a first impedance state and a second impedance state dissimilar from one another based on whether the film is in the conductive of insulative state. 

From the teachings of Celinska and Goldfarb, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wang to have flowed CO as a dopant source or substitutional ligand during the first and second deposition periods of the CEM, i.e. during the ALD cycles which are repeated, because Wang indicates it is desirable to deposit a carbon doped film, Celinska indicates that CO is a desirable film dopant or extrinsic ligand for a CEM as it stabilizes the multiple valance states of the transition metals, and Goldfarb indicates that a film deposited by ALD can be doped by flowing a dopant source such as CO individually or with the other film-forming sources such that it will be expected to provide the desired and predictable result of providing CO as a desirable extrinsic ligand for carbon doping the CEM while stabilizing the metal in the film. Therefore, Wang in view of Celinska and Goldfarb suggest exposing the substrate to a substitutional ligand, i.e. CO during the first deposition period, where paragraph prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Wang in view of Celinska and Goldfarb do not teach annealing the CEM film after the first deposition period or after the second deposition period. 
As noted above, Celinska indicates that CO as a dopant can be added to the film by annealing in an atmosphere containing the dopant.
Conley teaches a method of forming a layer of high-k dielectric material by a sequence of ALD cycles including depositing a first layer of metal ligand using ALD with an oxygen-containing first precursor and depositing a second layer of metal ligand using ALD with a second precursor, repeating the sequence of ALD cycles N time until a near-critical thickness of metal oxide is formed, annealing the substrate and metal oxide layers every N ALD cycle in an elevated temperature anneal, repeating the sequence of ALD cycles and elevated temperature anneals until a high-k dielectric layer of desired thickness is formed, annealing the substrate and the metal oxide layers in a final 
From the teachings of Celinska and Conley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wang in view of Celinska and Goldfarb to have performed an annealing step between a first and second deposition step and after the second deposition step for a second annealing period because Celinska indicates that dopant can be incorporated into a CEM film by annealing in an atmosphere containing the ligand and Conley indicates that ligand can be removed from a film deposited by ALD by annealing after N cycles where the deposition is then continued after the annealing step to remove excess ligand before the ligand buildup is too great where the annealing also densifies the film such that it will be expected to be able to optimize the concentration of the CO dopant throughout the thickness of the film by either adding more dopant as needed or removing dopant as needed (where since CO and carbon are provided as a ligand the annealing process of Conley is understood to be capable of removing excess carbon). Therefore, in the process of Wang in view of Celinska, Goldfarb, and Conley, an annealing step will be provided between a first deposition step and a second deposition step and also after a second deposition period so as to optimize the concentration of dopant throughout the thickness of the deposited layer since Conley suggests annealing the film after every N cycles.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 25, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 20. Wang further teaches that the thickness of the film is 
Conley further teaches that the factors which determine the critical thickness after which an anneal is performed include the metal oxide being deposited, the chamber, the substrate, the precursor temperature, chamber pressure, deposition time, and annealing time and temperature (0058).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of times the exposure is repeated prior to performing annealing to be within the range of instant claim 25 because Wang indicates that the number of times the cycle is repeated overlaps the claimed range, indicating the cycles numbers can be optimized within the claimed range and because Conley indicates that the critical thickness is dependent on various factors such as the deposition conditions and annealing conditions such that it will be expected to provide a film having an optimized amount of dopant. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Wang renders the range of instant claim 25 obvious.  
Regarding claim 26, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 20. Wang further teaches that the thickness of the carbon doped metal containing material may be less than about 100 Angstroms, i.e. less than 10 nm (0009). They teach that the resistive switching layer, i.e. carbon doped metal-containing layer, is at least about 30 Angstroms thick, i.e. 3 nm (0051). Wang further teaches repeating the deposition process until the desired thickness has been reached (0051). Therefore, the deposition will be continued after the first annealing period until the film thickness reaches the ranges required by Wang such that the second deposition period is considered to include any deposition cycles after the first deposition cycle to provide repeating the exposing of the substrate to the one or more precursors and the dopant during the second deposition period until a thickness of the CEM film overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Wang renders the range of instant claim 26 obvious.  
Regarding claim 28, Wang in view of Celinska, Goldfarb, and Conley suggests the limitations of instant claim 20. Wang further teaches exposing the substrate to an oxidizer in the process of forming the film to provide an ALD cycle (0006), such that the substrate is exposed to a second precursor that comprises an oxidizer. Wang teaches that the oxidizer comprises oxygen, ozone, water, NO, N2O, and hydrogen peroxide among others (0059).
Regarding claim 29, Wang in view of Celinska, Goldfarb, and Conley suggests the limitations of instant claim 20. Wang further teaches that the proposed temperature ranges for the process fall between conventionally used ALD temperatures and conventionally used CVD temperatures (0050). They provide examples of suitable temperatures as being in a range of 150°C to 200°C or 150°C to 240°C (Table after 0050). Therefore, they provide temperatures for deposition of the carbon-doped metal-containing film as being within the claimed range such that the temperature is for the first and second deposition periods. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Wang in view of Celinska, Goldfarb, and Conley suggests using a deposition temperature within the range of instant claim 29 their teachings anticipate the range.
Regarding claim 30, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 20. 

Celinska teaches annealing to include the dopant ligand into the film (0047).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the anneal either at a time between one second to five minutes or to have optimized the time to be within the range of claim 30 so as to include the ligand in a suitable amount because Conley indicates that such a time is suitable for removing ligand and Celinska indicates annealing for the purposes of adding ligand such that by annealing in a time within the claimed range or optimized to be within the claimed range it will be expected to either add or remove dopant for optimizing the dopant concentration in the film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 31, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 30. Wang further provides examples of depositing the one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Wang in view of Celinska, Goldfarb, and Conley suggest heating the reactor chamber to a temperature within the range of instant claim 31 their teachings anticipate the range.
Regarding claim 32, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 30. Celinska further teaches annealing in an environment that contains the ligand, where for NiO with a carbon ligand and an oxygen anion, CO and CO2 are possible annealing gases (0047). Celinska further teaches that the anneal may be performed with one or more of these gases, or may be performed in a mixture of an inert gas, such as argon or nitrogen, with the gas containing either the ligand element, the anion element, or both (0047). From this, it would have been . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Celinska, Goldfarb, and Conley as applied to claim 20 above, and further in view of Pore, US 2012/0270393 A1 (provided on the IDS dated 6/8/2018).
Regarding claim 24, Wang in view of Celinska, Goldfarb, and Conley suggests the limitations of instant claim 20. 
Wang does not teach how long the substrate is exposed to the first precursor and the dopant.
Pore teaches depositing metal oxide films such as nickel oxide by ALD (abstract, 0155, and 0157). They teach that ALD processes are based on controlled, self-limiting surface reactions of precursor chemicals (0088). They teach that a first reactant is conducted into the chamber so that no more than about one monolayer of the precursor is adsorbed on the substrate surface in a self-limiting manner where excess reactant is purged from the chamber (0090). They teach that each pulse is preferably self-limiting (0093). They teach pulsing a nickel precursor for about 0.05 to 10 seconds and also pulsing an oxygen-containing source for about 0.05 to 10 seconds (0159 and 0160). They teach that the pulsing times can be longer, where the pulsing of the oxygen source can be on the order of minutes (0160, 0161). They teach that each ALD cycle comprises 
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wang in view of Celinska, Goldfarb, and Conley to have pulsed the first precursor gas, i.e. transition metal source gas, and the dopant since the precursor gas comprises the dopant as a ligand for a time period ranging from 0.05 to 10 seconds for the individual atomic layer deposition cycles of a plurality of ALD cycles in the first and second deposition periods because Pore teaches that such pulsing times are used when depositing a nickel oxide film by ALD such that it will provide the desired and acceptable result providing a sufficient amount of the source gases to provide the film by ALD. Further, since Pore teaches that the pulses are self-limiting where excess reactant is purged from the reactor, by supplying excess reactant to the chamber it will ensure that the entire surface of the substrate is covered with the precursors for full coverage of the deposited film. Therefore, Wang in view of Celinska, Goldfarb, Conley, and Pore suggests exposing the substrate to the first precursor for a time period overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Wang in view of Celinska, Goldfarb, Conley, and Pore renders the range of instant claim 24 obvious.  	

Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Celinska, Goldfarb, and Conley as applied to claim 20 above, and further in view of Chueh, US 2014/0252296 A1.
	Regarding claims 60 and 61, Wang in view of Celinska, Goldfarb, and Conley suggest the limitations of instant claim 20, where the suggestion is to flow CO during deposition and to anneal the film in an environment containing CO for inclusion as a dopant to optimize the dopant concentration in the film. Wang further provides a list of metalorganic precursors used to form layers including nickel oxide and titanium oxide (0058), suggesting that the switching layers can be formed from materials including nickel oxide and titanium oxide. As discussed above for claim 20, Celinska suggests annealing the CEM in an atmosphere containing CO to incorporate dopant into the film. Celinska further teaches that the switching material is selected from a group including nickel, titanium, and combinations thereof (0013), such that the switching layer can include a combination of nickel oxide and titanium oxide. Celinska also teaches that annealing gases for incorporating the dopant include CO (0047). 
	They do not teach forming the CEM so that a first particular material is deposited during the first deposition and then a second particular material is deposited during the second deposition.
	Chueh teaches a resistive random-access memory including a bottom electrode, a resistive switch layer disposed on the bottom electrode, including first switch layer, a second switch layer, and a filament path control layer, wherein the first switch layer is interposed between the bottom electrode and the filament path control layer, and the filament path control layer is interposed between the first switch layer and the second switch layer, and a top electrode disposed on the second switch layer (abstract). They 
	From the teachings of Chueh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wang in view of Celinska, Goldfarb, and Conley to have formed the switching layer so that it is deposited in two layers, and to have optimized the selection of materials deposited for the first and second layers so as to provide a first deposition process depositing a first layer formed of nickel oxide and a second deposition process depositing a second layer formed of titanium oxide because Chueh indicates that such a structure is desirable for forming a resistive random-access memory so as to maintain the current-voltage stability during operation, where the first and second layers can be independently selected from nickel oxide or titanium oxide such that by selecting the first layer to be nickel oxide and the second layer to be titanium oxide it will be expected to provide a suitable switching layer for the device, where Wang indicates that nickel oxide and titanium oxide are suitable materials for the switching layer and Celinska also indicates the nickel oxide and titanium oxide or combinations thereof can be used as the material for the switching layer. Further, since Celinska teaches doping the layers with CO, where the dopant can be included by annealing in an atmosphere containing the dopant, and Goldfarb suggests flowing CO as a dopant during deposition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included CO in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Claims 40, 41, and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska, US 2010/0090172 A1 (provided on the IDS of 6/8/2018) in view of Lim, US 2004/0077182 A1 (provided on the IDS dated 6/8/2018), and Olsen, US 2005/0260357 A1, and further for claim 48, as evidenced by Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
	Regarding claim 40, Celinska teaches forming a resistive switching memory that includes a material which changes between the insulative and conductive states where the material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand (abstract). They teach that the material comprises a transition metal compound, and preferably is a transition metal oxide that includes oxygen as an intrinsic ligand, where an extrinsic ligand is an element or compound other than oxygen that participates in the coordination sphere of the transition metal ion (0010, and 0013). They teach that the resistive switching material comprises a material selected from the group including nickel and titanium (0013). They teach that the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, among other materials (0013). 2-, ethylenediamine or en, NH-3, N3-, and NO3-, among others (0042). They teach that extrinsic ligands or dopant ligands are materials added to transition metal complexes to stabilize the multiple valance states of the transition metals (0043). They teach that the metal-ligand-anion (MLA) bond stabilizes the correlated electron material (CEM) and may be formed in many ways including being annealed in a gas that contains the ligand chemical element and the anion element (0047). They teach that the CEM may be formed by reactive sputtering in a gas containing the ligand (0047). They teach that NiO is an exemplary transition metal oxide, where NiO(L-x) is CEM or correlated electron material (0051 and 0055). They teach that the resistive switching material is formed on a platinum electrode by various methods including ALD (0053), such that the material is formed as a film. Therefore, Celinska teaches forming a resistive switching material film or CEM film formed of a transition metal oxide such as NiO or titanium oxide that is stabilized by ligands including ammonia, nitrogen, ethylenediamine, NO2-, and NO3-, where the film is formed by methods such as atomic layer deposition. They teach that the resistive switching memory material changes between the insulative and conductive states (abstract and 0012), such that the resulting film will be capable of transitioning between a first impedance state and a second impedance state dissimilar from one another based on whether the film is in the conductive of insulative state. 
	They do not teach how the film is formed by ALD. 
	Lim teaches a method for forming a nitrogen-containing oxide thin film by using plasma enhanced atomic layer deposition (abstract). They teach that the process comprises: 

repeating the exposing of the substrate to the one or more gases during an additional deposition period so as to form at least an additional layer of the film (where the cycle is repeated until a metal oxide thin film having the desired thickness is obtained, 0024, such that additional layers of the film will be formed during at least one subsequent deposition period).
From the teachings of Lim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska to have formed the titanium oxide CEM film by ALD using the process of Lim because Lim teaches depositing titanium oxide by ALD where nitrogen can be incorporated into the film such that it will provide the deposition of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Celinska in view of Lim do not teach annealing between the first and second deposition periods. 
Celinska teaches incorporating a dopant into the film by annealing in a gas containing the ligand or dopant (0047).
3 during an additional half reaction or by annealing in a nitrogen-containing environment (0029 and 0031). They teach performing the optional anneal step after more than one cycle, where they provide an example of performing annealing after 6 cycles (0032 and 0034). They teach that the anneal process converts the stack of layers to a stack that contains dielectric nitride material layers where the anneal process repairs any damage caused by plasma bombardment and reduces the fixed charge of the dielectric nitride layer (0035). Olsen further teaches annealing in a gas such as O2, N2, NH3, NO, N2O, or combinations thereof (0035).
From the teachings of Olsen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Lim to have performed an annealing step between a first and second deposition period and to have annealed the film after the second deposition period so as to provide a second annealing period because Olsen indicates that performing an annealing step between several ALD cycles in which nitrogen is incorporated into a titanium oxide film provides the benefits of repairing any damage cause by plasma bombardment and reduces the fixed charge of the dielectric 
Regarding claim 41, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. Celinska further teaches including an extrinsic ligand in the metal oxide film where the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, NO2-, ethylenediamine or en, NH-3, N3-, and NO3-, among others (0013 and 0042). Lim teaches supplying nitrogen source gases such as nitrogen, ammonia, nitrogen dioxide or nitrogen hypooxide (0021). Olsen also suggests flowing NH3 for incorporating nitrogen into the film, i.e. the nitridation step (0031). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
	 Regarding claim 48, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (0013, 0051, and 0055). Lim further teaches that an oxygen plasma is used to provide oxygen radicals as the oxidizing gas (0021). Lim further teaches that nitrogen hypooxide gas or nitrogen dioxide can be used as an oxygen source when these materials are supplied for the nitrogen source gases since they contain both nitrogen and oxygen (0028). As evidenced by Wang, oxides of nitrogen such as N2O and NO2 are oxidizing agents and so are radical oxygen compounds produced by plasma (0059). Therefore, the nitrogen hypooxide gas, nitrogen dioxide gas, and oxygen plasma gas provided by Lim are understood to be gaseous oxidizers. Therefore, from the teachings of Lim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used oxides of nitrogen, such as NO or N2O, or oxygen plasma as the oxidizing agent or oxide used as the second precursor in the first and second deposition periods of depositing the film because Lim indicates that such materials are acceptable 
Regarding claim 49, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. Lim further teaches that the wafer temperature ranges from 250-400°C (0023), such that the substrate will be exposed to the gases at a temperature within the claimed range for the first and second deposition periods, i.e. when forming the film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Lim and Olsen suggest using a temperature range within the range of instant claim 49 their teachings anticipate the range.
Regarding claim 50, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40, including annealing at least the first layer on the substrate. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film on the substrate in the chamber for the first and second annealing periods because Lim provides a chamber that can be heated and contain a gaseous atmosphere such that it will be expected to provide a suitable environment for annealing without requiring moving the substrate. 
Regarding claim 51, Celinska in view of Lim and Olsen suggest the limitations of instant claim 50. Lim further teaches that the wafer temperature ranges from 250-400°C (0023), such that the substrate will be exposed to the gases at a temperature one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Lim and Olsen suggest heating the reactor chamber to a temperature within the range of instant claim 51 their teachings anticipate the range.
Regarding claim 52, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. Olsen further teaches annealing in a gas such as O2, N2, NH3, NO, N2O, or combinations thereof (0035), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film in one of those environments when annealing after the first deposition period, i.e. for the first claimed annealing process, with the anticipation of providing the benefits described by Olsen.


Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Lim and Olsen as applied to claim 40 above, and further in view of Pore, US 2012/0270393 A1 (provided on the IDS dated 6/8/2018).
Regarding claim 44, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (0013, 0051, and 0055).
They do not teach depositing exposing the substrate to the one or more gases over a duration of between 5 seconds and 180 seconds during the deposition period.
Pore teaches depositing metal oxide films such as nickel oxide by ALD (abstract, 0155, and 0157). They teach that ALD processes are based on controlled, self-limiting surface reactions of precursor chemicals (0088). They teach that a first reactant is conducted into the chamber so that no more than about one monolayer of the precursor is adsorbed on the substrate surface in a self-limiting manner where excess reactant is purged from the chamber (0090). They teach that each pulse is preferably self-limiting (0093). They teach pulsing a nickel precursor for about 0.05 to 10 seconds and also pulsing an oxygen-containing source for about 0.05 to 10 seconds (0159 and 0160). They teach that the pulsing times can be longer, where the pulsing of the oxygen source can be on the order of minutes (0160, 0161). They teach that each ALD cycle comprises pulsing a vaporized metal precursor, purging, pulsing a second reactant comprising an oxygen source, purging, and then repeating (0148-0153). Therefore, the pulsing times are understood to be for individual ALD cycles since each cycle provides a pulse.
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Lim, Olsen, and Pore renders the range of instant claim 44 obvious.  	
Regarding claim 47, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (0013, 0051, and 0055).
They do not teach depositing nickel oxide using the precursors of claim 47.
2, Ni(thd)2, Ni(cp)2, and Ni(Etcp)2 (0157). 
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Lim and Olsen to have used a nickel precursor such as Ni(acac)2, Ni(thd)2, Ni(cp)2, or Ni(Etcp)2 because Celinska teaches that nickel oxide is an acceptable material for forming the film by ALD and Pore teaches that such precursors successfully deposit nickel oxide films by ALD such that it will provide the desired and predictable result of forming the nickel oxide film desired by Celinska by ALD.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Lim and Olsen as applied to claim 40 above, and further in view of Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
Regarding claims 45 and 46, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. Celinska further teaches that the thin films have a thickness in a range of about 25 nm to 150 nm (0064), such that the film thickness overlaps the range of instant claim 46. Therefore, the deposition will be continued after annealing until the film thickness reaches the ranges required by Celinska such that the 
Olsen teaches performing the annealing step after a predetermined thickness is provided, where the thickness of each of the layers may range from about 1 to 50 Å, where six layers are deposited (0035), suggesting to perform annealing after the stack has a thickness ranging from 6 to 300 Å, i.e. 0.6 to 30 nm. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have repeated exposing the substrate to the one or more gases during the deposition period until a thickness of the film of the CEM reaches between 0.6 to 30 nm because Olsen indicates that such a stack thickness is suitable for performing annealing. Therefore, the thickness of the film deposited during the first deposition period overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach the number of times the cycle is repeated during the deposition period.
Wang teaches carbon doped resistive switching layers that include as much as 30 atomic percent of carbon in some embodiments, or between 10 and 20 atomic percent (abstract, 0005, and 0056). They teach that the film is formed of materials such as titanium oxide and nickel oxide (0058). Wang teaches forming the carbon doped metal containing resistive switching layers from metalorganic precursors using a deposition 2O, NO2, N2O5, and radical oxygen compounds produced by plasma among other materials (0059). They teach that the precursor used in deposition maybe gaseous, liquid, or solid, but that liquid or solid precursors should be sufficiently volatile to allow introduction as a gas ( 0055), indicating that the precursors are introduced as gases for deposition. They teach that the oxidizing agent reacts with the adsorbed precursor forming the layer (0047). Wang further teaches that ALD oxidation involves forming volatile reaction products and removal of carbon from the deposited layer, where the carbon may be converted into volatile carbon oxides by cleaving carbon-metal, carbon-carbon, and carbon-hydrogen bonds in the metalorganic precursor (0048). Therefore, Wang teaches that oxides of nitrogen in gaseous form can be used as oxidizing agents as an alternative to oxygen or ozone when depositing a resistive switching layer by an ALD process, where the ALD oxidation proceeds by removing carbon from the metalorganic precursor through reaction with the oxidizer. Wang further teaches depositing the doped film by ALD by introducing one or more metalorganic precursors into the processing chamber to form an absorbed layer followed by purging and then introducing an oxidizing agent into the processing chamber (0050, 0051, 0053, and 0054). They teach that each deposition cycle may be about 0.25 and 2 angstroms thick where the cycle is repeated to form a carbon doped material (0051). 
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Lim, Olsen, and Wang renders the ranges of instant claims 45 and 46 obvious.  

Claims 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Lim and Olsen as applied to claim 40 above, and further in view of Chueh, US 2014/0252296 A1.
	Regarding claims 62 and 63, Celinska in view of Lim and Olsen suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska in view of Lim and Olsen suggest annealing the CEM in a nitrogen-containing atmosphere to incorporate dopant into the film. Celinska further teaches that the switching material is selected from a group including nickel, titanium, and combinations thereof (0013), such that the switching layer can include a combination of nickel oxide and titanium oxide. 3 NO2-, N3-, etc. (0043). They teach that annealing gases for incorporating the dopant include CO (0047). 
	They do not teach forming the CEM so that a first particular material is deposited during the first deposition and then a second particular material is deposited during the second deposition.
	Chueh teaches a resistive random-access memory including a bottom electrode, a resistive switch layer disposed on the bottom electrode, including first switch layer, a second switch layer, and a filament path control layer, wherein the first switch layer is interposed between the bottom electrode and the filament path control layer, and the filament path control layer is interposed between the first switch layer and the second switch layer, and a top electrode disposed on the second switch layer (abstract). They teach that the resistive random access memory controls the position and size of the filament path in the resistive switch layer so as to maintain the current-voltage stability of the resistive random access memory during operation (0008). They teach that the first switch layer and the second switch layer may be independently titanium dioxide, nickel oxide, etc. (0011). 
	From the teachings of Chueh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Lim and Olsen to have formed the switching layer so that it is deposited in two layers, and to have optimized the selection of materials deposited for the first and second layers so as to provide a first deposition process depositing a first layer formed of nickel oxide and a second deposition process In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered.
Regarding Applicant’s arguments over Wang and Celinska not exposing the substrate to a substitutional ligand during a deposition period, these arguments are Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to Applicant’s argument over Wang and Celinska failing to teach exposing the substrate to multiple deposition and annealing periods, this feature is suggested by the combination of Celinska and Conley where Celinska suggests annealing in the presence of a dopant ligand to include it in the film, where the ligand includes CO or CO2 and Conley suggests annealing between ALD cycles for control of the concentration of the ligand in the film such that the process of annealing after ALD cycles to optimize the dopant concentration suggested by Celinska and Conley will provide multiple annealing and deposition periods. 
As to Applicant’s arguments over Iwamoto, this reference is no longer being used in the rejections and therefore Applicant’s arguments are moot.

Regarding Applicant’s arguments over Celinska and Lim not providing the feature of exposing the substrate to a substitutional ligand to reduce a concentration of defects, it is noted that Lim provides the suggestion of exposing the substrate to ammonia for doping with nitrogen, which is indicated as being a substitutional ligand in the instant specification. Therefore, the process of Celinska in view of Lim and Olsen provides the claimed steps of exposing the substrate to the one or more gases that further comprise nitrogen to bring about an atomic concentration of nitrogen in the film prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	As to Applicant’s argument that the only reference to exposing a substrate to a substitutional ligand is found in the instant specification, the reference to the instant specification was to support that the step of annealing in the presence of ammonia suggested by Celinska in view of Lim and Olsen would provide the claimed substitutional ligand. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718